1                                                                                                                          F O R      P U B L I C A T I O N
 2
 3                                                         I N   T H E       S U P R E M E       C O U R T          O F            T E N N E S S E E
 4
 5
 6
                                                                                    A T      K N O X V I L L E                                           FILED
 7   C A S T L E W O O D ,               I N C . ,                                                    (
                                                                                                                                                             June 1, 1998
 8
 9
                                                                                                                                                        Cecil Crowson, Jr.
10                                                                                               (                                                       Appellate C ourt Clerk
11 P. l a i n t i f f - A p p e l l a n t                 ,                     (
12                                                                                               (
13                                                                                               (                A n d e r s o n            C o u n t y
14   v .                                                                                         (
15                                                                                               (                H o n . W i l l i a m                E .   L a n t r i p ,
16                                                                                               (                C h a n c e l l o r
17   A   N   D   E R S   O N C O     U   N   T Y   ,     T E N N E   S S   E E ; P A T S Y       (
18   S   T   A   I R ,     T R U S   T   E   E ;     O   W E N K     .     R I C H A R D S O N , (                S .         C t .      N o .   0 3 S 0 1 - 9 7 0 5 - C H - 0 0 0 5 3
19   T   A   X     A S   S E S S O   R   ;     C   I T   Y O F       O A   K R I D G E ,         (
20   T   E   N   N E S   S E E ;     A   N   D     T H   E T E N     N E   S S E E S T A T E (
21   B   O   A   R D     O F E Q     U   A   L I   Z A   T I O N ,                               (
22                                                                                               (
23                   D e f e n d a n t s - A p p e l l e e                 s .                   (
24
25   F o r         P l a i n t i f f - A p p e l l a n t :                                            F o r         D e f e n d a n t s - A p p e l l e e s :
26
27   B e r n a r d E .               B e r n s t e i n                                                D a v i d A .                    S t u a r t
28   K n o x v i l l e                                                                                C l i n t o n
29
30   D o r i s C . A l l e n                                                                          R o b e r t W .                    W i l k i n s o n
31   K n o x v i l l e                                                                                O a k R i d g e
32
33                                                                                                    J o h n K n o x W a l k u p
34                                                                                                    A t t o r n e y G e n e r a l                      &   R e p o r t e r
35                                                                                                    N a s h v i l l e
36
37                                                                                                    M i c h a e l E . M o o r e
38                                                                                                    S o l i c i t o r G e n e r a l
39                                                                                                    N a s h v i l l e
40
41                                                                                                    C h r i s t i n e                  L a p p s
42                                                                                                    A s s i s t a n t                  A t t o r n e y     G e n e r a l
43                                                                                                    N a s h v i l l e
44
45
46
47                                                                                    O      P    I       N   I         O      N
48
49
50
51
52   J U D G M E N T O F C O U R T                         O F
53   A P P E A L S A F F I R M E D .                                                                                                                 R E I D ,   S P .   J .
54
1                                                       T h i s               c a s e                 p r e s e n t s                          f o r                 r e v i e w                     t h e                C o u r t               o f                A p p e a l s ’

2    d e c i s i o n                           t h a t                  t h e               c l a s s i f i c a t i o n                                              a s            i n d u s t r i a l                              a n d             c o m m e r c i a l                                    o f       t w o

3    o r           m o r e                c o n d o m i n i u m                                       u n i t s                  r e n t e d                         b y            t h e            o w n e r                   t o         o t h e r s                          f o r            t h e i r              u s e

4    a s           r e s i d e n c e s                                  d o e s                  n o t                v i o l a t e                      A r t i c l e                          I I ,                   S e c t i o n                  2 8                o f        t h e

5    T e n n e s s e e                              C o n s t i t u t i o n .                                                 N o r           d o e s                   t h e                 s t a t u t e                      v i o l a t e                            t h e            e q u a l
                                                                                                                                                                                                                                                             1
6    p r o t e c t i o n                                  c l a u s e                       o f            t h e              U n i t e d                   S t a t e s                         C o n s t i t u t i o n .                                                  T h a t                d e c i s i o n
                                                            2
7    i s           a f f i r m e d .

8

 9                                                                                                                                                                      I

10

11                                                      T h e            e s s e n t i a l                                  f a c t s                w e r e                   s t i p u l a t e d .                                    P u r s u a n t                                  t o        t h e
                                                                                                                        3
12   H o r i z o n t a l                                  P r o p e r t y                             A c t ,                  t h e                p l a i n t i f f ,                                   C a s t l e w o o d ,                                  I n c . ,                     d e v e l o p e d

13   i n           O a k          R i d g e                       a           r e a l                 e s t a t e                     c o n d o m i n i u m                                     p r o j e c t                        c o n s i s t i n g                                   o f              8 6     t w o -

14   b e d r o o m                        u n i t s                     s i t u a t e d                               i n        1 9          s e p a r a t e                                 b u i l d i n g s                        c o n t a i n i n g                                       f r o m            f o u r

15   t o           s i x          u n i t s                       o r               a p a r t m e n t s                               e a c h .                         T h e                 u n i t s                   w e r e            o f f e r e d                           f o r                  s a l e       a s

16   s e p a r a t e                           r e s i d e n c e s .

17

18                                                      S i x            u n i t s                    t h a t                 h a d            b e e n                      s o l d             t o                i n d i v i d u a l                               o w n e r s                    w e r e


                                  1
                                    S e e                  U . S . C o n s t . A m e n d . X I V , § 1 . T h e C o u r t o f A p p e a l s d i d n o t                                                                                                                                             c o n s i d e r
           t h e            f e d e r a l                   c o n s t i t u t i o n a l i s s u e b u t i t i s a s s e r t e d o n t h i s a p p e a l .

                                  2
                                      T h           e       r e       c o     r d    i s              i n     s u     f f     i c    i e    n t     l y         d e         v e    l o p      e d         t o           a d d r e s s             t h    e       p        r o     c e     d u    r a    l
           i   s    s   u   e   s r a i                 s e d          b y       t h e            d    e f     e n     d a     n t    s      -       w h    e    t h         e r      C a      s t    l    e w      o    o d f a i l          e    d         t o           p a     y       t h    e
           d   i    s   p   u   t e d t                 a x e s           u    n d e r            p    r o     t e     s t     ,      w h    e t     h e    r       f        a i    l i n      g      t    o        p    a y t h e            t    a x       e s           u n     d e     r      p r       o t e s t
           p   r    o   h   i   b i t s                 a n a          p p     e a l o            f       t    h e        a    s s    e s    s m     e n    t    ,           a n    d w        h e    t    h e      r      a t a x p          a    y e       r m           u s     t       a p    p e       a l a n
           a   s    s   e   s   s m e n t                 t o          t h     e S t a            t    e       B o     a r     d      o f       E    q u    a    l i         z a    t i o      n      b    e f      o    r e p r o c          e    e d       i n g            t    o       C h    a n       c e r y
           C   o    u   r   t   .      F u              r t h e        r m     o r e ,            t    h e        p    a r     t i    e s       s    t i    p    u l         a t    e d        a s         f o      l    l o w s :

                                  C   a    s    t       l e w o        o d a          p p    e a       l e d t              h e       a   c t i      o   n       t    a k e         n     t o         t    h   e         a p p   r   o p r    i    a t e
                                  g   o    v    e       r n m e        n t a l          a    g e       n c i e s            .         T   h e        a   p p     e    a l           u l   t i    m    a    t   e
                                                                                                                                                                                                               l         y r     e   a c h    e    d   t         h    e
                                  A   s    s    e       s s m e        n t A          p p    e a       l s C o              m m i     s   s i o      n     w     h    i c h           a   f f    i    r    m   e
                                                                                                                                                                                                               d           t h   e     A n    d    e r s         o    n         C o u n t y
                                  B   o    a    r       d o f            E q u        a l    i z       a t i o n              a n     d     i s      s   u e     d      i t         s     o f    f    i    c   i
                                                                                                                                                                                                               a         l c     e   r t i    f    i c a         t    e         o n M a y
                                  4   t    h    ,         1 9 9        3 . .            .      .             A s              p r     o   v i d      e   d       f    o r           i n     t    h    e        c
                                                                                                                                                                                                               e         r t i   f   i c a    t    e ,           a
                                  d   i    s    s       a t i s        f i e d          p    a r       t y i s                e n     t   i t l      e   d       t    o j           u d   i c    i    a    l r           e v i   e   w b      y      f i         l    i n g          a
                                  p   e    t    i       t i o n          i n          C h    a n       c e r y              C o u     r   t w        i   t h     i    n s           i x   t y         d    a y s           o f       t h e         d a t         e      o f          t h e
                                  c   e    r    t       i f i c        a t e .

                                  3
                                          T e n n .                   C o d e          A n n .                §       6 6 - 2 7 - 1 0 1                    e t              s e q         ( 1 9 9 3 ) .




                                                                                                                                                                     - 2 -
1    c l a s s i f i e d         b y         t h e           c o u n t y               p r o p e r t y              a s s e s s o r                a s       r e s i d e n t i a l                   p r o p e r t y

2    a n d   a s s e s s e d               f o r           c o u n t y             a n d           c i t y       t a x e s           a t        2 5       p e r c e n t              o f       v a l u e ,         w h i l e

3    t h e   r e m a i n i n g               8 0           u n i t s ,             w h i c h             w e r e        h e l d          b y       C a s t l e w o o d                 t o         b e       r e n t e d     t o

4    s e p a r a t e     o c c u p a n t s ,                       w e r e             c l a s s i f i e d                 a s       i n d u s t r i a l                   a n d       c o m m e r c i a l

5    p r o p e r t y     a n d             a s s e s s e d                   a t       4 0         p e r c e n t           o f       v a l u e .

6

7                            T h e           t r i a l             c o u r t                 f o u n d         t h a t           t h e         u n i t s       o w n e d             b y       C a s t l e w o o d

8    s h o u l d   b e     c l a s s i f i e d                         a s         r e s i d e n t i a l                   p r o p e r t y .                   T h e           C o u r t           o f       A p p e a l s

9    r e v e r s e d ,     h o l d i n g                     t h a t           t h e          r e n t a l           u n i t s            a r e         i n d u s t r i a l                  a n d         c o m m e r c i a l

10   p r o p e r t y     w i t h i n                   t h e       m e a n i n g                   o f     A r t i c l e             I I ,         S e c t i o n               2 8     o f         t h e

11   T e n n e s s e e     C o n s t i t u t i o n .

12

13                                                                                                                  I

14

15                           A r t i c l e                     I I ,         S e c t i o n               2 8       c l a s s i f i e s                   r e a l       p r o p e r t y                   i n t o   f o u r

16   c a t e g o r i e s :                 p u b l i c             u t i l i t y ,                   i n d u s t r i a l                 a n d         c o m m e r c i a l ,                   r e s i d e n t i a l ,

17   a n d   f a r m .           T h e           c o n s t i t u t i o n                           d o e s       n o t       f u r t h e r                 d e f i n e           t h e         c l a s s e s         o f

18   p r o p e r t y     o t h e r               t h a n           t o         s t a t e ,               “ r e s i d e n t i a l                   p r o p e r t y               c o n t a i n i n g               t w o

19   ( 2 )   o r   m o r e           r e n t a l                 u n i t s             i s         h e r e b y          d e f i n e d              a s       i n d u s t r i a l                   a n d

20   c o m m e r c i a l         p r o p e r t y . ”                           T h e           d i s t i n c t i o n                 b e t w e e n             i n d u s t r i a l                   a n d

21   c o m m e r c i a l         a n d           r e s i d e n t i a l                         i s       s e t       f o r t h           i n       t h e       s t a t u t e :

22

23                           “   I     n   d u     s   t   r i a l           a n   d   c       o m m e r c         i a l     p r o p e           r t     y ” i     n   c   l   u d e s
24                           a   l     l     p     r   o   p e r t       y     o   f   e       v e r y k           i n d     u s e d ,             d     i r e c   t   l   y     o r
25                           i   n     d   i r     e   c   t l y ,           o r     h e       l d f o r             u s   e , f o r               a     n y c     o   m   m   e r c i a l ,
26                           m   i     n   i n     g   ,     i n d       u   s t   r i a       l , m a n           u f a   c t u r i n           g ,       t r a   d   e   ,
27                           p   r     o   f e     s   s   i o n a       l   ,     c l u       b   ( w h e         t h e   r p u b l             i c       o r     p   r   i   v a t       e ) ,
28                           n   o     n   e x     e   m   p t l         o   d g   e ,         b u s i n e         s s ,     o r s i             m i     l a r     p   u   r   p o s       e ,
29                           w   h     e   t h     e   r     c o n       d   u c   t e d         f o r p           r o f   i t o r               n o     t .       A   l   l     r e       a l
30                           p   r     o   p e     r   t   y w h         i   c h     i s         u s e d ,           o r     h e l d             f o     r u s     e   ,       f o r
31                           d   w     e   l l     i   n   g p u         r   p o   s e s         w h i c h           c o   n t a i n s             t     w o (     2   )       o r         m o r e
32                           r   e     n   t a     l       u n i t       s     i   s h         e r e b y           d e f   i n e d a             n d       s h a   l   l       b e




                                                                                                                 - 3 -
 1                             c l a s s i f i e d                        a s       “ i n d u s t r i a l                 a n d       c o m m e r c i a l
 2                             p r o p e r t y . ”
 3
 4

 5   T e n n .     C o d e          A n n .         §         6 7 - 5 - 5 0 1 ( 4 ) ( 1 9 9 4 ) .

 6

 7                             “    R   e   s   i d e n       t i     a   l     p   r o    p   e r   t y ”       i n    c l u d   e   s     a   l   l r e       a l
 8                             p    r   o   p   e r t y         w     h   i   c h     i    s     u   s e d ,       o    r h e     l   d     f   o   r u s       e , f o       r
 9                             d    w   e   l   l i n g         p     u   r   p o   s e    s     a   n d w       h i    c h c     o   n t   a   i   n s n       o t m o       r e
10                             t    h   a   n     o n e         (     1   )     r   e n    t   a l     u n i     t .        A l   l     r   e   a   l p r       o p e r t     y
11                             w    h   i   c   h i s           u     s   e   d ,     o    r     h   e l d       f o    r u s     e   ,     f   o   r d w       e l l i n     g
12                             p    u   r   p   o s e s         b     u   t     w   h i    c   h     c o n t     a i    n s t     w   o     (   2   ) o r         m o r e
13                             r    e   n   t   a l u         n i     t   s     i   s      h   e r   e b y       d e    f i n e   d     a   n   d     s h a     l l b e
14                             c    l   a   s   s i f i       e d         a   s     “ i    n   d u   s t r i     a l      a n d       c o   m   m   e r c i     a l
15                             p    r   o   p   e r t y       . ”
16
17

18   T e n n .     C o d e          A n n .         §         6 7 - 5 - 5 0 1 ( 1 0 ) ( 1 9 9 4 ) .

19

20                             N e i t h e r                  t h e           c o n s t i t u t i o n ,                   t h e s e         s t a t u t e s ,               n o r   t h e

21   H o r i z o n t a l            P r o p e r t y                   A c t         m a k e s          a n y       s p e c i f i c              r e f e r e n c e             t o   t h e

22   c l a s s i f i c a t i o n                  o f         c o n d o m i n i u m                    p r o p e r t y            f o r         t a x a t i o n            p u r p o s e s .          T h e

23   H o r i z o n t a l            P r o p e r t y                   A c t         p r o v i d e s             t h a t       t a x e s             o n    c o n d o m i n i u m s            “ s h a l l         b e

24   a s s e s s e d       a g a i n s t                  a n d           c o l l e c t e d              o n       e a c h        i n d i v i d u a l                 a p a r t m e n t ,       e a c h       o f

25   w h i c h     s h a l l            b e       c a r r i e d                  o n       t h e       t a x       b o o k s          a s       a     s e p a r a t e           a n d     d i s t i n c t

26   e n t i t y       f o r        t h a t         p u r p o s e ,                    a n d         n o t      o n       t h e       b u i l d i n g               o r     p r o p e r t y     a s     a

27   w h o l e . ”         T e n n .              C o d e             A n n .          §       6 6 - 2 7 - 1 2 0 ( a )                ( 1 9 9 3 ) .                 C a s t l e w o o d       i n s i s t s

28   t h a t     b e c a u s e              t h e         H o r i z o n t a l                    P r o p e r t y            A c t       d e e m s           e a c h         c o n d o m i n i u m       u n i t

29   t o   b e     a     s e p a r a t e                  p a r c e l               f o r        o w n e r s h i p            a n d         t a x a t i o n               p u r p o s e s ,     i t s       8 0

30   c o n d o m i n i u m              u n i t s             a r e           s e p a r a t e            r e s i d e n t i a l                  d w e l l i n g s             r a t h e r     t h a n       “ t w o

31   o r   m o r e       r e n t a l              u n i t s . ”                     T h e        p r o v i s i o n s              o f       t h e         H o r i z o n t a l           P r o p e r t y       A c t

32   d o   n o t       s u p p o r t              t h e         t a x p a y e r ’ s                    p o s i t i o n .

33

34                                 T h e r e            i s         n o         m i s t a k i n g              t h e      m e a n i n g             o f       t h e       c o n s t i t u t i o n a l




                                                                                                                - 4 -
 1   p r o v i s i o n           o r           t h e       s t a t u t e .               T h e       b u i l d i n g s                        o w n e d     b y       C a s t l e w o o d             c o n t a i n

 2   t w o     o r       m o r e           r e n t a l           u n i t s         h e l d        f o r         d w e l l i n g                     p u r p o s e s .             N e i t h e r         t h e

 3   c o n s t i t u t i o n                   n o r       t h e         s t a t u t e         s u g g e s t s                    t h a t           c o n d o m i n i u m s             s h o u l d         b e

 4   c l a s s i f i e d               f o r         a s s e s s m e n t             p u r p o s e s                 d i f f e r e n t l y                  t h a n           o t h e r       r e s i d e n t i a l

 5   p r o p e r t y .                 C o n s e q u e n t l y ,                   t h e       a p p r o p r i a t e                          c l a s s i f i c a t i o n               o f     t h e

 6   p l a i n t i f f ’ s                 m u l t i p l e               c o n d o m i n i u m                u n i t s               i s         i n d u s t r i a l           a n d     c o m m e r c i a l .

 7

 8                                                                                                             I I

 9

10                                 I n         S n o w       v .         C i t y     o f         M e m p h i s ,                  5 2 7           S . W . 2 d       5 5       ( T e n n .         1 9 7 5 ) ,

11   t h e     t a x p a y e r                 c l a i m e d             t h a t     t h e        c o n s t i t u t i o n a l                           a m e n d m e n t           d e f i n i n g

12   r e s i d e n t i a l                 p r o p e r t y               c o n t a i n i n g           t w o            o r           m o r e         r e n t a l         u n i t s       a s

13   c o m m e r c i a l               p r o p e r t y               v i o l a t e s           t h e          e q u a l               p r o t e c t i o n             c l a u s e         o f       t h e

14   F o u r t e e n t h               A m e n d m e n t                 o f   t h e         U n i t e d             S t a t e s                  C o n s t i t u t i o n .               I n       t h a t

15   c a s e ,       t h e       C o u r t              f i r s t          n o t e d         t h e     l a t i t u d e                        g i v e n     t h e         s t a t e s         i n     m a t t e r s

16   o f     g o v e r n a n c e :

17

18                                 “   T   h   e       S t a t     e s     h a v e       a     v e r      y   w       i d     e       d i     s   c r e t i o     n i     n t     h e
19                                 l   a   y   i n     g o f         t   h e i r       t a   x e s .          .         .         .     t     h   e S t a t       e s     h a v   e
20                                 t   h   e     a     t t r i     b u   t e o f         s   o v e r      e i g       n       p   o   w e     r   s i n d         e v i   s i n   g
21                                 t   h   e   i r       f i s     c a   l s y s       t e   m s t        o e         n s     u   r   e       r   e v e n u e       a n   d
22                                 f   o   s   t e     r t h       e i   r l o c       a l     i n t      e r e       s t     s   .           O   f c o u r       s e ,     t h   e
23                                 S   t   a   t e     s , i       n     t h e e       x e   r c i s      e o         f       t   h   e     i r     t a x i n     g p     o w e   r ,
24                                 a   r   e     s     u b j e     c t     t o t       h e     r e q      u i r       e m     e   n   t     s     o f t h e         E q   u a l
25                                 P   r   o   t e     c t i o     n     C l a u s     e     o f t        h e         F o     u   r   t     e e   n t h A m       e n d   m e n   t .
26                                 B   u   t     t     h a t       c l   a u s e       i m   p o s e      s n         o       i   r   o     n     r u l e o       f
27                                 e   q   u   a l     i t y ,       p   r o h i b     i t   i n g        t h e         f     l   e   x     i b   i l i t y       a n d
28                                 v   a   r   i e     t y t       h a   t a r e         a   p p r o      p r i       a t     e       t     o     r e a s o n     a b l   e
29                                 s   c   h   e m     e s o       f     s t a t e       t   a x a t      i o n       . ”
30
31

32   I d     a t     6 4     ( q u o t i n g                 A l l i e d           S t o r e s         o f           O h i o ,                I n c .     v .      B o w e r s ,          3 5 8       U . S .

33   5 2 2 ,       7 9     S .         C t .         4 3 7       ( 1 9 5 9 ) ) .

34




                                                                                                              - 5 -
 1                               T h e         C o u r t         t h e n               h e l d       t h a t             t h e         S t a t e ’ s               a c t i o n                 w i l l         b e

 2   s u s t a i n e d       i f             t h e r e     i s           a         “ r a t i o n a l               b a s i s ”               f o r         t h e       c l a s s i f i c a t i o n :

 3

 4                               “   B   u   t t h e r e             i       s     a       p o i n t         b   e y o     n d w h i           c     h     t   h e     S   t   a  et
 5                               c   a   n   n o t g o           w   i       t h   o   u   t v i o       l   a   t i n     g t h e             E     q u   a   l P     r   o   t   e
                                                                                                                                                                                  c t i            o n
 6                               C   l   a   u s e .     T       h   e         S   t   a   t e m u       s   t     p r     o c e e d           u     p o   n     a     r   a   t   i
                                                                                                                                                                                  o n a            l
 7                               b   a   s   i s a n d           m   a       y     n   o   t r e s       o   r   t t       o a c l             a     s s   i   f i c   a   t   i  no
 8                               t   h   a   t i s p a           l   p       a b   l   y     a r b i     t   r   a r y     .     T h e               r u   l   e o     f   t   e   nh a            s
 9                               b   e   e   n s t a t e         d           t o       b   e t h a       t       t h e       c l a s s         i     f i   c   a t i   o   n       ‘
                                                                                                                                                                                  m u s            t
10                               r   e   s   t u p o n           s o         m e       g   r o u n d       o     f d       i f f e r e         n     c e       h a v   i   n   g a
11                               f   a   i   r a n d s           u b         s t   a   n   t i a l       r e     l a t     i o n t o                 t h   e     o b   j   e   c t o f
12                               t   h   e     l e g i s l       a t         i o   n   .   ’ ( C i       t a     t i o     n s o m i           t     t e   d   . )     ‘   I   f t h e
13                               s   e   l   e c t i o n         o r           c   l   a   s s i f i     c a     t i o     n i s n             e     i t   h   e r
14                               c   a   p   r i c i o u s         n         o r       a   r b i t r     a r     y ,       a n d r e           s     t s       u p o   n s o m e
15                               r   e   a   s o n a b l e         c         o n   s   i   d e r a t     i o     n o       f d i f f           e     r e   n   c e     o r
16                               p   o   l   i c y , t h         e r         e     i   s     n o d       e n     i a l       o f t h           e       e   q   u a l
17                               p   r   o   t e c t i o n         o         f     t   h   e l a w       . ’         B     r o w n - F         o     r m   a   n C     o .         v       .
18                               C   o   m   m o n w e a l       t h           o   f       K e n t u     c k     y ,       2 1 7 U .           S     .     5   6 3 ,     5     7   3       ,     3 0
19                               S   .       C t . 5 7 8         ,           5 8   0       [ ( 1 9 1     0 )     ] S       t a t e B           o     a r   d     o f     T     a   x
20                               C   o   m   ’ r s o f           I n         d i   a n     a v .         J a     c k s     o n , 2 8           3       U   .   S .     5 2     7   ,         5 3 7 ,
21                               5   1       S . C t .           5 4         0 ,     5     4 3 [ (       1 9     3 1 )     ] .     T h         a     t     a     s t   a t     u   t       e m a y
22                               d   i   s   c r i m i n a       t e           i   n       f a v o r       o     f a         c e r t a         i     n     c   l a s   s       d   o       e s
23                               n   o   t     r e n d e r         i         t     a r     b i t r a     r y       i f       t h e d           i     s c   r   i m i   n a     t   i       o n i s
24                               f   o   u   n d e d u p         o n           a     r     e a s o n     a b     l e       d i s t i n         c     t i   o   n ,     o r
25                               d   i   f   f e r e n c e         i         n     s t     a t e p       o l     i c y     . ”
26

27

28   I d .     a t     6 4 - 6 5 .               I t     c o n c l u d e d                     t h a t           t h e           t e s t       o f         w h e t h e r               a        c l a s s i f i c a t i o n

29   w h i c h       d i s c r i m i n a t e s               w i l l                   s u r v i v e             a n       e q u a l           p r o t e c t i o n                     c h a l l e n g e                   o f

30   a r b i t r a r i n e s s ,                 i s     w h e t h e r                     “ a n y     s t a t e                 o f     f a c t s             r e a s o n a b l y                     c a n         b e

31   c o n c e i v e d       t h a t             w o u l d           s u s t a i n               i t . ”               I d .           a t     6 5 .

32

33                               T h e         C o u r t         i n           S n o w         v .       C i t y               o f     M e m p h i s ,               f o u n d                 t h a t         “ [ t ] h e

34   p u r p o s e       a n d           o b j e c t i v e               o f           t h e     [ a m e n d m e n t                     t o       A r t i c l e               I I ,             S e c t i o n             2 8 ]   i s

35   t o     t a x     i n c o m e - p r o d u c i n g                             p r o p e r t y               a t       a         h i g h e r           r a t e         t h a n               o w n e r - o c c u p i e d

36   r e s i d e n c e s             a n d       f a r m s . ”                     I d .       a t     6 6 .

37

38                               . . . [ I ] t i s c l e a r t h a t t h e r e i s d i s c r i m i n a t i o n
39                               i n f a v o r o f t h e r e a l p r o p e r t y o w n e r w h o l i v e s i n




                                                                                                                 - 6 -
 1                           o   n   e   - h   a l f     o f     a d     u p   l e   x   a n     d       r   e n t s         t h   e   o       t   h   e   r   h a   l f
 2                           a   n   d     i   n f     a v o   r o f       t   h e     r e a     l       p   r o p e     r   t y       o
                                                                                                                                       w       n   e   r     w h o
 3                           r   e   n   t s     o n   e o     r m o     r e     s   i n g l     e   -   f   a m i l     y     r   e i s       d   e   n   c e s .
 4                           T   h   e   r e     i s     s u   b s t a   n t   i a   l p r       o   o   f     i n       t   h e       N
                                                                                                                                       a       s   h   v   i l l e       c a s e
 5                           t   h   a   t     s i n   g l e   - f a m   i l   y     r e s i     d   e   n   c e s       f   o r       r
                                                                                                                                       e       n   t   a   l
 6                           p   u   r   p o   s e s     m a   k e a       p   o o   r i n       v   e   s   t m e n     t   .         T
                                                                                                                                       h       e       c   o s t     o f
 7                           l   a   n   d     o n     t h e     o n e     h   a n   d a n       d       t   h e s       a   v i   n s g           t   o     b e
 8                           e   f   f   e c   t e d     i n     t h e     c   o n   s t r u     c   t   i   o n a       n   d     o e p       r   a   t   i o n     o   f
 9                           m   u   l   t i   - u n   i t     a p a r   t m   e n   t s r       e   n   d   e r i       t     i   n o c       n   c   e   i v a b   l   e
10                           t   h   a   t     a n y     i n   v e s t   o r     w   o u l d         b   e     i n       t   h e       b
                                                                                                                                       u       s   i   n   e s s     o   f
11                           r   e   n   t i   n g     s i n   g l e -   f a   m i   l y r       e   s   i   d e n c     e   s .       I       t       i   s o b     v   i o u s
12                           t   h   a   t     t h e     C o   n v e n   t i   o n     a n d         t   h   e p e       o   p l   e d         e   e   m   e d i     t
13                           r   e   a   s o   n a b   l e     t o e     m b   r a   c e w       i   t   h   i n t       h   e     f a v       o   r   e   d
14                           c   l   a   s s   i f i   c a t   i o n     o f     a     o w n     e   r   -   o c c u     p   i e   d r         e   s   i   d e n c   e ,
15                           o   w   n   e r   s o     f a     d d i t   i o   n a   l s i       n   g   l   e - f a     m   i l   y r         e   s   i   d e n c   e s
16                           a   n   d     t   h e     o w n   e r w     h o     l   i v e s         i   n     o n e     -   h a   l f         o   f       h i s
17                           d   u   p   l e   x .
18
19

20   I d   a t     6 6 .         T h i s           f a v o r e d     c l a s s i f i c a t i o n                   d o e s             n o t           e x t e n d         t o     t h e       o w n e r

21   o f   t h e     8 0     c o n d o m i n i u m               r e n t a l         u n i t s           w h i c h           a r e ,       t o             t h e     o w n e r - t a x p a y e r ,

22   i n c o m e     p r o d u c i n g               p r o p e r t y .

23

24                           T h e         d e c i s i o n         o f       t h e       C o u r t           o f       A p p e a l s               i s         a f f i r m e d ,           a n d

25   c o s t s     a r e     t a x e d             a g a i n s t     C a s t l e w o o d ,                   I n c .

26

27                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
28                                                                                       L y l e R e i d , S p e c i a l J u s t i c e
29
30   C o n c u r :
31
32   D r o w o t a ,       B i r c h ,             a n d     H o l d e r ,       J J .
33
34   A n d e r s o n ,       C . J .           -     N o t     p a r t i c i p a t i n g .




                                                                                               - 7 -